Name: Council Regulation (EEC) No 3609/88 of 14 November 1988 amending Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 315/ 122. 11 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3609/88 of 14 November 1988 amending Regulation (EEC) No 2915/79 determining the groups of products and the special provisions for calculating levies on milk and milk products No 291 5/79 (3), as last amended by Regulation (EEC) No 222/88 (4), should be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas the Community granted Turkey, as from 1 July 1972, a unilateral concession concerning the import arrangements for cheeses of sheep's milk or buffalo milk ; whereas the conditions for this concession should be extended to a cheese known as Tulum Peyniri', which falls within CN code ex 0406 90 89 ; whereas, in order to ensure that the conditions of entry into the Community for this cheese are the same as for cheeses of sheep's milk and buffalo milk, Article 8 of Council Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 In Article 8 of Regulation (EEC) No 2915/79, point (c) is hereby replaced by the following : '(c) 261,13 ECU per 100 kilograms in the case of products falling within CN code 0406 90 29, 0406 90 31 , 0406 90 50 or ex 0406 90 89.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1988 . For the Council The President Y. POTTAKIS 0 OJ No L 329, 24, 12. 1979, p. 1 . (4 OJ No L 28 , 1 . 2. 1988, p. 1 . (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 2) OJ No L 110, 29. 4. 1988, p . 27.